                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


    QUENTIN DOOLEY,

                 Plaintiff,                                    CIVIL ACTION NO.: 6:18-cv-49

         v.

    DR. HEINS; and DR. BROOME,

                 Defendants.

       ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff brought this action under 42 U.S.C. § 1983, alleging that prison staff and

officials were deliberately indifferent to his serious medical needs while he was incarcerated at

Smith State Prison (“SSP”) in Glennville, Georgia, and while undergoing a medical procedure at

Georgia State Prison (“GSP”) in Reidsville, Georgia. Doc. 8 at 5. For the reasons set forth

below, I RECOMMEND the Court DISMISS Plaintiff’s claims for monetary damages against

Defendants in their official capacities. However, after the requisite frivolity review, the Court

FINDS Plaintiff sets forth non-frivolous deliberate indifference claims against each Defendant in

their individual capacities. Accordingly, the Court DIRECTS the United States Marshal to

serve Defendants with a copy of Plaintiff’s Amended Complaint, doc. 8, and this Order without

prepayment of cost.

                                          BACKGROUND 1

        Plaintiff filed this action on April 23, 2018. Doc. 1. Plaintiff wrote his initial Complaint

by hand, so the Court directed Plaintiff to file the proper prisoner civil rights complaint form.



1
      During frivolity review, “[t]he complaint’s factual allegations must be accepted as true.”
Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).
Doc. 5 at 4. Plaintiff filed an Amended Complaint on June 21, 2018 using the proper forms, and

the Court treats Plaintiff’s Amended Complaint as the operative Complaint. Doc. 8. Plaintiff

contends Defendants were deliberately indifferent to his serious medical needs in violation of the

Eighth Amendment. Id. at 5.

       Plaintiff traveled from SSP to GSP on March 17, 2016 to undergo surgery on his leg. Id.

In the surgical unit, Dr. Heins performed an operation to remove metal plates and screws on

Plaintiff’s left leg. Id. However, Dr. Heins stopped the surgery because he did not have the

proper equipment. Id. Plaintiff’s leg was wrapped up with bandages, and he stayed in the

medical dorm at GSP. Id. After a few days, Plaintiff returned to SSP where he stayed overnight.

Id. The next day, Plaintiff traveled to Augusta State Medical Prison where he had been referred;

however, the prison denied his referral, and Plaintiff was returned to GSP the same day. Id. He

stayed in the medical unit at GSP for nearly two months until Dr. Heins completed the procedure

on Plaintiff’s leg on May 19, 2016. Id. After the surgery, Dr. Heins told Plaintiff all the

hardware in his leg had been removed. Id. Plaintiff had a follow-up appointment three weeks

after the second surgery but was not shown his x-rays, which he requested to see “as proof of

removal” of the plates and screws. Id. Plaintiff was never given physical therapy after the leg

procedure. Id.

       Plaintiff wrote to the Medical Director, Dr. Broome, to complain about pain in his leg.

Id. He also asked to be seen by a doctor during sick calls. Id. at 6. On July 10, 2016, Plaintiff

was housed in the Tier II segregation unit, during which time he received no pain medication.

Id. Plaintiff had another surgery on September 15, 2016, also performed by Dr. Heins, to

remove bullet fragments from a different part of his body. Id. In the wake of the September

surgery, Plaintiff received “no follow-ups, no physical therapy and no pain medication.” Id. at 9.




                                                 2
In December 2016, Plaintiff saw Dr. Heins again, and Plaintiff appears to have asked for

physical therapy again but was denied. Id. at 6. Plaintiff finally received pain medication in

April 2017 by Dr. Wynchell, who prescribed Tylenol. Id. It appears, based on Plaintiff’s

Amended Complaint, that before April 2017, Plaintiff was not prescribed any pain medication

for any of the operations on his leg. Id. Dr. Wynchell also referred Plaintiff to a public hospital

to treat a leg infection, which Plaintiff alleges was caused by Dr. Heins’ failure to complete his

March 2016 operation the first time. Id.

       As relief, Plaintiff requests compensatory damages in the amount of $100,000 for his

mental anguish and suffering and impairment of his reputation and punitive damages in the

amount of $50,000 from Defendants Heins and Broome, jointly and severally. Id. at 10. In his

original Complaint, doc. 1 at 2, Plaintiff sues each Defendant in his individual and official

capacity; however, in Plaintiff’s Amended Complaint, Dr. Heins is sued in his individual

capacity and Dr. Broome is sued in his official capacity only, doc. 8 at 2.

                                   STANDARD OF REVIEW

       Plaintiff is bringing this action in forma pauperis. Under 28 U.S.C. § 1915(a)(1), the

Court may authorize the filing of a civil lawsuit without the prepayment of fees if the plaintiff

submits an affidavit that includes a statement of all of his assets, shows an inability to pay the

filing fee, and also includes a statement of the nature of the action which shows that he is entitled

to redress. Even if the plaintiff proves indigence, the Court must dismiss the action if it is

frivolous, malicious, or if it fails to state a claim upon which relief may be granted. 28 U.S.C. §§

1915(e)(2)(B)(i)–(ii). Additionally, pursuant to 28 U.S.C. § 1915A, the Court must review a

complaint in which a prisoner seeks redress from a governmental entity. Upon such screening,

the Court must dismiss a complaint, or any portion thereof, that is frivolous, malicious, fails to




                                                  3
state a claim upon which relief may be granted, or which seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915A(b).

       When reviewing a complaint on an application to proceed in forma pauperis, the Court is

guided by the instructions for pleading contained in the Federal Rules of Civil Procedure. See

Fed. R. Civ. P. 8 (“A pleading that states a claim for relief must contain [among other things] . . .

a short and plain statement of the claim showing that the pleader is entitled to relief.”); Fed. R.

Civ. P. 10 (requiring that claims be set forth in numbered paragraphs, each limited to a single set

of circumstances). Further, a claim is frivolous under § 1915(e)(2)(B)(i) “if it is ‘without

arguable merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002)

(quoting Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001)).

       Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Thompson v. Rundle, 393 F. App’x 675, 678 (11th Cir. 2010). Under that standard, this Court

must determine whether the complaint contains “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff must assert “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not” suffice. Twombly, 550 U.S. at 555. Section 1915 also “accords judges not only the

authority to dismiss a claim based on an indisputably meritless legal theory, but also the unusual

power to pierce the veil of the complaint’s factual allegations and dismiss those claims whose

factual contentions are clearly baseless.” Bilal, 251 F.3d at 1349 (quoting Neitzke v. Williams,

490 U.S. 319, 327 (1989)).

       In its analysis, the Court will abide by the long-standing principle that the pleadings of




                                                  4
unrepresented parties are held to a less stringent standard than those drafted by attorneys and,

therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972); Boxer X v.

Harris, 437 F.3d 1107, 1110 (11th Cir. 2006) (“Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys . . . .” (quoting Hughes v. Lott, 350 F.3d 1157, 1160

(11th Cir. 2003))). However, Plaintiff’s unrepresented status will not excuse mistakes regarding

procedural rules. McNeil v. United States, 508 U.S. 106, 113 (1993) (“We have never suggested

that procedural rules in ordinary civil litigation should be interpreted so as to excuse mistakes by

those who proceed without counsel.”).

                                          DISCUSSION

I.     Claims Against Defendants in Their Official Capacities

       In his original Complaint, Plaintiff sued Defendants in their official and individual

capacities. Doc. 1 at 2. However, in his Amended Complaint, Plaintiff asserts claims against

Defendant Heins in his individual capacity and against Defendant Broome in his official

capacity. Doc. 8 at 2. Because Plaintiff’s Amended Complaint merely supplements Plaintiff’s

original complaint, rather than completely amend it, the Court construes both pleadings together

in determining which Defendants Plaintiff states a claim against and in what capacity. See Faulk

v. City of Orlando, 731 F.2d 787, 790–91 (11th Cir. 1984) (construing pro se plaintiff’s three

pleadings together as one complaint in determining whether plaintiff stated claim). Accordingly,

the Court construes Plaintiff’s Complaint as asserting claims against both Defendants in their

individual and official capacities.

       However, Plaintiff cannot sustain a § 1983 claim for monetary damages against

Defendants in their official capacities. States are immune from private suits pursuant to the

Eleventh Amendment and traditional principles of state sovereignty. Alden v. Maine, 527 U.S.




                                                 5
706, 712–13 (1999). Because a lawsuit against a state officer in his official capacity is “no

different from a suit against the [s]tate itself,” such a defendant is immune from suit under

Section 1983. Id. at 71. Here, the State of Georgia would be the real party in interest in a suit

against Defendants in their official capacities as employees and officers of the Georgia

Department of Corrections. Accordingly, the Eleventh Amendment immunizes these actors from

suit for monetary damages in their official capacities. See Free v. Granger, 887 F.2d 1552, 1557

(11th Cir. 1989). Absent a waiver of that immunity, Plaintiff cannot sustain any constitutional

claims for monetary damages against Defendants in their official capacities. Section 1983 does

not abrogate the well-established immunities of a state from suit without its consent. Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 67 (1989). Therefore, the Court should DISMISS

Plaintiff’s § 1983 claims for monetary relief against Defendants in their official capacities.

II.    Deliberate Indifference to Serious Medical Needs

       The cruel and unusual punishment standard of the Eighth Amendment requires prison

officials to “ensure that inmates receive adequate food, clothing, shelter, and medical care.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994). In the medical care context, the standard for cruel

and unusual punishment, embodied in the principles expressed in Estelle v. Gamble, 429 U.S. 97,

104 (1976), is whether a prison official exhibits a deliberate indifference to the serious medical

needs of an inmate. Farmer, 511 U.S. at 828. However, “not every claim by a prisoner that he

has not received adequate medical treatment states a violation of the Eighth Amendment.”

Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991) (quoting Estelle, 429 U.S. at 105).

Rather, “a prisoner must allege acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs.” Ross v. Corizon Med. Servs., 700 F. App’x 914, 916

(11th Cir. 2017) (quoting Estelle, 429 U.S. at 106).




                                                 6
       Thus, in order to prove a deliberate indifference to medical care claim, a prisoner must:

(1) “satisfy the objective component by showing that [he] had a serious medical need”;

(2) “satisfy the subjective component by showing that the prison official acted with deliberate

indifference to [his] serious medical need”; and (3) “show that the injury was caused by the

defendant’s wrongful conduct.” Goebert v. Lee County, 510 F.3d 1312, 1326 (11th Cir. 2007).

As to the first component, a medical need is serious if it “has been diagnosed by a physician as

mandating treatment or [is] one that is so obvious that even a lay person would easily recognize

the necessity for a doctor’s attention.” Id.

       Under the second, subjective component, the Eleventh Circuit has consistently required

that “a defendant know of and disregard an excessive risk to an inmate’s health and safety.”

Haney v. City of Cumming, 69 F.3d 1098, 1102 (11th Cir. 1995). Thus, the subjective

component requires an inmate to prove: “(1) subjective knowledge of a risk of serious harm;

(2) disregard of that risk; (3) by conduct that is more than mere negligence.” Melton v. Abston,

841 F.3d 1207, 1223 (11th Cir. 2016). “Conduct that is more than mere negligence includes:

(1) grossly inadequate care; (2) a decision to take an easier but less efficacious course of

treatment; and (3) medical care that is so cursory as to amount to no treatment at all.” Bingham

v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011). “When the claim turns on the quality of the

treatment provided, there is no constitutional violation as long as the medical care provided to

the inmate is ‘minimally adequate.’” Blanchard v. White Cty. Det. Ctr. Staff, 262 F. App’x 959,

964 (11th Cir. 2008) (quoting Harris, 941 F.2d at 1504). “Deliberate indifference is not

established where an inmate received care but desired different modes of treatment.” Id.; Hamm

v. DeKalb County, 774 F.2d 1567, 1575 (11th Cir. 1985). Rather, a plaintiff must show more

than “a simple difference in medical opinion between the prison’s medical staff and the inmate




                                                  7
as to the latter’s diagnosis or course of treatment” in order to support a claim of deliberate

indifference. Melton, 841 F.3d at 1224 (quoting Harris, 941 F.2d at 1505).

       Plaintiff has stated non-frivolous claims against Defendants, in their individual capacities,

for deliberate indifference to his serious medical needs related to the quality of care provided. In

his Amended Complaint, Plaintiff plausibly alleges he had a serious medical need (pain and

infection due to multiple leg surgeries), Defendants knew of this need due to Plaintiff’s repeated

complaints of pain, and Defendants’ treatment did not address Plaintiff’s injury. Doc. 8. As

alleged, Defendants provided no pain medication in the wake of three separate surgeries. Nor

did Defendants provide Plaintiff with another form of treatment, such as physical therapy, which

Plaintiff requested. Accordingly, at this stage of review, this is enough to create a non-frivolous

showing that Plaintiff did not receive minimally adequate medical care for his needs.

                                          CONCLUSION

       For the above reasons, I RECOMMEND the Court DISMISS Plaintiff’s claims for

monetary damages against Defendants in their official capacities. However, at this stage, taking

Plaintiff’s allegations as true, the Court FINDS Plaintiff alleges non-frivolous deliberate

indifference claims against Defendants in their individual capacities. The Court ORDERS that a

copy of Plaintiff’s Amended Complaint, doc. 8, and a copy of this Order shall be served upon

Defendants Dr. Heins and Dr. Broome by the United States Marshal without prepayment of cost.

       Furthermore, the Court ORDERS any party seeking to object to this Report and

Recommendation to file specific written objections within 14 days of the date on which this

Report and Recommendation is entered. Any objections asserting that the Magistrate Judge

failed to address any contention raised in the Complaint must also be included. Failure to do so

will bar any later challenge or review of the factual findings or legal conclusions of the




                                                  8
Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy

of the objections must be served upon all other parties to the action. The filing of objections is

not a proper vehicle through which to make new allegations or present additional evidence.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. Finally, the Court DIRECTS the

Clerk of Court to serve a copy of this Report and Recommendation upon Plaintiff.

                             INSTRUCTIONS TO DEFENDANTS

       Because Plaintiff is proceeding in forma pauperis, the undersigned directs that service be

effected by the United States Marshal. Fed. R. Civ. P. 4(c)(3). In most cases, the marshal will

first mail a copy of the complaint to defendants by first-class mail and request that defendants

waive formal service of summons. Fed. R. Civ. P. 4(d); Local R. 4.7. Individual and corporate

defendants have a duty to avoid unnecessary costs of serving the summons, and any such

defendant who fails to comply with the request for waiver must bear the costs of personal service

unless good cause can be shown for the failure to return the waiver. Fed. R. Civ. P. 4(d)(2).

Generally, a defendant who timely returns the waiver is not required to answer the complaint

until 60 days after the date that the marshal sent the request for waiver. Fed. R. Civ. P. 4(d)(3).

       IT IS FURTHER ORDERED that Defendants are hereby granted leave of court to take




                                                  9
the deposition of Plaintiff upon oral examination. Fed. R. Civ. P. 30(a)(2). Defendants are

further advised that the Court’s standard 140-day discovery period will commence upon the

filing of the last answer. Local R. 26.1. Defendants shall ensure that all discovery, including

Plaintiff’s deposition and any other depositions in the case, is completed within that discovery

period.

          In the event that Defendants take the deposition of any other person, Defendants are

ordered to comply with the requirements of Federal Rule of Civil Procedure 30. As Plaintiff will

likely not be in attendance for such a deposition, Defendants shall notify Plaintiff of the

deposition and advise him that he may serve on Defendants, in a sealed envelope, within 10 days

of the notice of deposition, written questions Plaintiff wishes to propound to the witness, if any.

Defendants shall present such questions to the witness seriatim during the deposition. Fed. R.

Civ. P. 30(c).

                                INSTRUCTIONS TO PLAINTIFF

          IT IS FURTHER ORDERED that Plaintiff shall serve upon Defendants or, if

appearance has been entered by counsel, upon their attorney, a copy of every further pleading or

other document submitted for consideration by the Court. Plaintiff shall include with the original

paper to be filed with the Clerk of Court a certificate stating the date on which a true and correct

copy of any document was mailed to Defendants or their counsel. Fed. R. Civ. P. 5. “Every

pleading shall contain a caption setting forth the name of the court, the title of the action, [and]

the file number.” Fed. R. Civ. P. 10(a).

          Plaintiff is charged with the responsibility of immediately informing this Court and

defense counsel of any change of address during the pendency of this action. Local R. 11.1.

Plaintiff’s failure to notify the Court of a change in his address may result in dismissal of this




                                                  10
case.

        Plaintiff has the responsibility for pursuing this case. For example, if Plaintiff wishes to

obtain facts and information about the case from Defendants, Plaintiff must initiate discovery.

See generally Fed. R. Civ. P. 26 et seq. The discovery period in this case will expire 140 days

after the filing of the last answer. Local R. 26.1. Plaintiff does not need the permission of the

Court to begin discovery, and Plaintiff should begin discovery promptly and complete it within

this time period. Id. Discovery materials should not be filed routinely with the Clerk of Court;

exceptions include: when the Court directs filing; when a party needs such materials in

connection with a motion or response, and then only to the extent necessary; and when needed

for use at trial. Local R. 26.4.

        Interrogatories are a practical method of discovery for incarcerated persons. See Fed. R.

Civ. P. 33. Interrogatories may be served only on a party to the litigation, and, for the purposes

of the instant case, this means that interrogatories should not be directed to persons or

organizations who are not named as a defendant. Interrogatories are not to contain more than 25

questions. Fed. R. Civ. P. 33(a). If Plaintiff wishes to propound more than 25 interrogatories to

a party, Plaintiff must have permission of the Court. If Plaintiff wishes to file a motion to

compel, pursuant to Federal Rule of Civil Procedure 37, he should first contact the attorney for

Defendants and try to work out the problem; if Plaintiff proceeds with the motion to compel, he

should also file a statement certifying that he has contacted opposing counsel in a good faith

effort to resolve any dispute about discovery. Fed. R. Civ. P. 26(c), 37(a)(2)(A); Local R. 26.7.

        Plaintiff has the responsibility for maintaining his own records of the case. If Plaintiff

loses papers and needs new copies, he may obtain them from the Clerk of Court at the standard

cost of fifty cents ($.50) per page. If Plaintiff seeks copies, he should request them directly




                                                 11
from the Clerk of Court and is advised that the Court will authorize and require the

collection of fees from his prison trust fund account to pay the cost of the copies at the

aforementioned rate of fifty cents ($.50) per page.

       If Plaintiff does not press his case forward, the court may dismiss it for want of

prosecution. Fed. R. Civ. P. 41; Local R. 41.1.

       It is Plaintiff’s duty to cooperate fully in any discovery which Defendants may initiate.

Upon no less than five days’ notice of the scheduled deposition date, Plaintiff shall appear and

permit his deposition to be taken and shall answer, under oath or solemn affirmation, any

question which seeks information relevant to the subject matter of the pending action. Failing to

answer questions at the deposition or giving evasive or incomplete responses to questions will

not be tolerated and may subject Plaintiff to severe sanctions, including dismissal of this case.

       As the case progresses, Plaintiff may receive a notice addressed to “counsel of record”

directing the parties to prepare and submit a Joint Status Report and a Proposed Pretrial Order.

A plaintiff proceeding without counsel may prepare and file a unilateral Status Report and is

required to prepare and file his own version of the Proposed Pretrial Order. A plaintiff who is

incarcerated shall not be required or entitled to attend any status or pretrial conference which

may be scheduled by the Court.

           ADDITIONAL INSTRUCTIONS TO PLAINTIFF REGARDING
        MOTIONS TO DISMISS AND MOTIONS FOR SUMMARY JUDGMENT

       Defendants may choose to ask the Court to dismiss this action by filing a motion to

dismiss, a motion for summary judgment, or both. Under this Court’s Local Rules, a party

opposing a motion to dismiss shall file and serve his response to the motion within 14 days of its

service. “Failure to respond shall indicate that there is no opposition to a motion.” Local R. 7.5.

Therefore, if Plaintiff fails to respond to a motion to dismiss, the Court will assume that he does



                                                  12
not oppose the Defendants’ motion. Plaintiff’s case may be dismissed for lack of prosecution if

Plaintiff fails to respond to a motion to dismiss.

        Plaintiff’s response to a motion for summary judgment must be filed within 21 days after

service of the motion. Local R. 7.5, 56.1. The failure to respond to such a motion shall indicate

that there is no opposition to the motion. Furthermore, each material fact set forth in

Defendants’ statement of material facts will be deemed admitted unless specifically controverted

by an opposition statement. Should Defendants file a motion for summary judgment, Plaintiff is

advised that he will have the burden of establishing the existence of a genuine dispute as to any

material fact in this case. That burden cannot be carried by reliance on the conclusory

allegations contained within the complaint. Should Defendants’ motion for summary judgment

be supported by affidavit, Plaintiff must file counter-affidavits if he desires to contest

Defendants’ statement of the facts. Should Plaintiff fail to file opposing affidavits setting forth

specific facts showing that there is a genuine dispute for trial, any factual assertions made in

Defendants’ affidavits will be accepted as true and summary judgment may be entered against

Plaintiff pursuant to Federal Rule of Civil Procedure 56.

        SO ORDERED and REPORTED and RECOMMENDED, this 21st day of January,

2020.



                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  13
